PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Loberger et al.
Application No. 16/245,937
Filed: 11 Jan 2019
For: Multi-Function Fixture for a Lavatory System

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the “PETITION UNDER 37 CFR §1.78(E)” filed August 12, 2020. 

The petition under 37 CFR 1.78 is DISMISSED.

A review of the application as filed reveals that the claim for priority to the non-provisional applications as set forth on petition and in the later filed ADS, was not properly set forth in an application data sheet on filing. The four and sixteen-month periods specified in 37 CFR § 1.78(d)(3) expired without the claim being submitted in an application data sheet.     

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) must be accompanied by:  

(1) the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) the petition fee set forth in § 1.17(m); and
(3) a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition fails to comply with item (1) above.  

In this regard, the Application Data Sheet (ADS) submitted herewith fails to comply with 
37 CFR 1.76(c)(2) which, with regard to application data sheets states:

37 CFR 1.76(c) Correcting and updating an application data sheet. 

(2) An application data sheet providing corrected or updated information may 
include all of the sections listed in paragraph (b) of this section or only those 
sections containing changed or updated information. The application data sheet 
must include the section headings listed in paragraph (b) of this section for each 
section included in the application data sheet, and must identify the information 
that is being changed, with underlining for insertions, and strike-through or 
brackets for text removed, except that identification of information being changed
is not required for an application data sheet included with an initial submission 
under 35 U.S.C. 371. 

benefit claim (the prior application number, continuity type, application number, and filing 
date) must be marked in accordance with 37 CFR 1.76(c) to add the benefit claims. The continuity type is not underlined as required on the corrected ADS filed August 12, 2020.

In view thereof, the petition in the instant matter is not grantable.

Before a petition under 37 CFR 1.78(e) can be granted in the present application, a 
renewed petition accompanied by a properly-marked corrected ADS in compliance with 
37 CFR 1.76(c) is required.

Petitioners are reminded that no amendments may be entered after payment of the 
issue fee. Accepting a delayed benefit claim is an amendment. As the issue fee was 
paid September 24, 2020 in the instant application, before the petition under 37 CFR 1.78 and 
ADS were filed, a petition to withdraw the application from issue and a request for 
continued examination (RCE) must be filed in order to have any petition to accept a 
delayed benefit claim considered in this application. Alternatively, applicant may wait 
until the patent has issued and submit a renewed petition with a certificate of correction 
and submit a renewed petition with a certificate of correction and certificate of correction 
fee.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

/DOUGLAS I WOOD/Attorney Advisor, OPET